UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FERNANDO MARTINEZ,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-CV-3961 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
SEIU LOCAL 32BJ; TF CORNERSTONE, INC.;                                 :       AND ORDER
and 340 EAST 34II LLC,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Following his termination, Plaintiff Fernando Martinez sues TF Cornerstone, Inc. and

340 East LLC (collectively, “TFC”), his former employers, and SEIU Local 32BJ (the “Union”),

his former union, alleging breaches of (1) the collective bargaining agreement (“CBA”) that

governed his employment and (2) the duty of fair representation owed to Martinez by the Union.

Defendants now move, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, to

dismiss Martinez’s Complaint — the Union for insufficient service of process and TFC for

failure to state a claim. For the reasons that follow, the Court grants both motions and dismisses

Martinez’s claims without prejudice.

                                              BACKGROUND 1

        Martinez worked as a doorman in a Manhattan apartment building owned by TFC from

November 2013 until he was fired on June 4, 2017. See Docket No. 1 (“Compl.”), ¶ 13.



1
        The following facts are drawn from the Complaint and attached exhibits, the CBA, and
counsel’s declarations regarding service of process on the Union. Although the CBA is not
attached to the Complaint, it is a “document[] upon which the complaint relies and which [is]
integral to” it, Subaru Distributors Corp. v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir.
Initially, Martinez worked the “graveyard shift” from 11:00 p.m. to 7:00 a.m. See id. Several

months after he began, he was assigned a different schedule, which required him to work an

11:00 p.m. to 7:00 a.m. shift on Sunday and Monday evenings and a 3:00 p.m. to 11:00 p.m. shift

on Tuesday, Wednesday, and Friday afternoons. See id. The “split shift” he worked on

Tuesdays — working Monday night from 11:00 pm. to 7:00 am, then returning to work eight

hours later to work another eight-hour shift from 3:00 p.m. to 11:00 p.m. — left him fatigued.

See id. Martinez believed that this work schedule violated the CBA, see id., in which TFC

agreed “to use its best efforts to provide a minimum of sixteen (16) hours off between shifts for

its employees,” Docket No. 13-1 (“CBA”), at 63.

       Martinez repeatedly told the building supervisor and other TFC’s supervisors that his

schedule “left him very tired and prone to dozing off,” Compl. ¶¶ 13, 14, and he requested a

change in his days off that would alleviate the midweek shift change, id. ¶ 14. He was told that

“management would not change his shift, even though they [sic] conceded that [it] violated” the

CBA. Id. On several occasions, Martinez was disciplined by TFC for “failing to call in and

sleeping through his shift.” Id. ¶ 13. Martinez told the Union that these disciplinary actions

were due to the fatigue caused by his split shift. See id. ¶ 14. For each such action, a

representative from the Union persuaded Martinez to accept a warning, including one described

as a “final warning.” Id. The Union did not ask TFC to change Martinez’s schedule. See id.



2005), so the Court may rely on it in deciding TFC’s motion to dismiss for failure to state a
claim, see, e.g., McLeod v. Verizon N.Y., Inc., 995 F. Supp. 2d 134, 139 (E.D.N.Y. 2014)
(considering a CBA on a motion to dismiss despite plaintiff’s failure to attach it to the
complaint). And, by necessity, the Court must look to “matters outside the complaint” in
deciding the Union’s motion to dismiss on the basis of insufficient service of process, and “must
also consider the parties’ pleadings and affidavits in the light most favorable to the non-moving
party.” George v. Prof’l Disposables Int’l, Inc., 221 F. Supp. 3d 428, 442-43 (S.D.N.Y. 2016)
(alteration and internal quotation marks omitted).



                                                 2
       On June 4, 2017, TFC fired Martinez “for failing to call in for his shift.” Id. ¶ 15.

Martinez then requested that the Union file a grievance on his behalf. Id. At grievance hearings,

which were attended by Martinez’s shop stewards, TFC insisted that he be fired. See id. ¶ 16.

Martinez asked the Union to take his termination to arbitration, but the Union declined to do so

“on the grounds that it lacked sufficient merit.” Id. ¶ 17. Martinez appealed that decision to the

Union’s Grievance Appeal Board. On November 2, 2017, the Union’s Joint Executive Board

notified Martinez by letter that it was adopting the Appeal Board’s recommendation not to

arbitrate his termination. See id. ¶¶ 17-19. On May 2, 2018 — exactly six months later —

Martinez filed this action.

       On May 7, 2018, the Honorable Katherine B. Forrest — to whom this case was initially

assigned — issued an Order questioning whether the Court had subject-matter jurisdiction and

directing Martinez to show cause why the case should not be dismissed. See Docket No. 3. Five

days later, Martinez’s counsel mailed a courtesy copy of the Complaint to the Union, noting in

his cover letter that “[p]roper service has not yet been completed under the Federal Rules” and

that he was “defer[ring] service of the complaint” until after the Court resolved the issue of

subject matter jurisdiction. Docket No. 19-1, Ex. A. On June 6, 2018, Judge Forrest resolved

the issue, stating that she was “satisfied” by Martinez’s showing that the Court had subject-

matter jurisdiction. Docket No. 7, at 1. Despite that ruling, Martinez “inadvertently” neglected

to serve the Union; he has not cured the defect since. Docket No. 21 (“Gluck Decl.”), ¶¶ 7, 12.

                              THE UNION’S MOTION TO DISMISS

       The Union first moves, pursuant to Rule 12(b)(5), to dismiss for insufficient service of

process. Rule 4(m) of the Federal Rules of Civil Procedure provides that, “[i]f a defendant is not

served within 90 days after the complaint is filed, the court . . . must dismiss the action without




                                                  3
prejudice against that defendant or order that service be made within a specified time. But if the

plaintiff shows good cause for the failure, the court must extend the time for service for an

appropriate period.” Fed. R. Civ. P. 4(m). By its terms, therefore, the Rule requires an

extension of time for service if a plaintiff shows “good cause” for his delinquency. Zapata v.

City of New York, 502 F.3d 192, 197 (2d Cir. 2007). In the absence of such a showing, “a district

court may grant an extension . . . , but it is not required to do so.” Id. Courts generally consider

a number of factors in deciding whether to grant a discretionary extension. See DeLuca v.

AccessIT Group, Inc., 695 F. Supp. 2d 54, 66 (S.D.N.Y. 2010). Regardless of the balance of the

factors, however, a plaintiff “must ordinarily advance some colorable excuse for neglect” to

receive an extension. Zapata, 502 F.3d at 198 (emphasis added); accord Meilleur v. Strong, 682

F.3d 56, 61 (2d Cir. 2012) (“[W]e generally will not reverse a district court’s dismissal of an

action for lack of service unless the appellant can advance some colorable excuse for neglect.”

(internal quotation marks omitted)).

       Applying these standards here, the Court concludes that the Union’s motion should be

granted. To be sure, some of the discretionary factors weigh in Martinez’s favor, as the Union

had actual notice of his claims and his claims are almost certainly now time barred. See, e.g.,

Brunson-Bedi v. New York, No. 15-CV-9790 (NSR), 2018 WL 2084171, at *9 (S.D.N.Y. May 1,

2018) (noting that a defendant’s actual receipt of the complaint “weighs in favor of granting an

extension”); Vaher v. Town of Orangetown, N.Y., 916 F. Supp. 2d 404, 420 (S.D.N.Y. 2013)

(“[C]ourts often consider the fact that the statute of limitations has run on a claim as favoring the

plaintiff.”). But Martinez does not even come close to providing a “colorable excuse” for his

undisputed failure to formally serve the Union; on the contrary, it is plain that he simply forgot.

See Gluck Decl. ¶ 7; see Cassano v. Altshuler, 186 F. Supp. 3d 318, 322 (S.D.N.Y. 2016)




                                                  4
(“Inadvertence, mistake or neglect does not constitute good cause for an extension.”). In fact,

even after being advised that the Union had not been served, see Docket No. 14, at 1 n.1,

Martinez did not seek an extension to cure the lack of service until October 2, 2018 — two

months after the deadline to serve the Union had passed — and did so then only in response to an

order to show cause, see Docket No. 20; Gluck Decl. ¶ 2. In short, Martinez has “not only failed

to show good cause but advanced no colorable excuse whatsoever for his neglect,” Zapata, 502

F.3d at 193, and thus no extension of time to serve the Union is warranted, see id. at 199;

Brunson-Bedi, 2018 WL 2084171, at *9 (finding that the plaintiff’s “utter failure to provide an

explanation for the extensive delay in service” warranted dismissal even though her claims

would be time barred); Cassano, 186 F. Supp. 3d at 324 (same, citing “the length of [the

plaintiffs’] delay and their lack of a justifiable excuse for failing to properly serve Defendants”);

Vaher, 916 F. Supp. 2d at 421-22 (same); Gibbs v. Imagimed, LLC, No. 11-CV-2949 (ER), 2013

WL 2372265, at *4-5 (S.D.N.Y. May 30, 2013) (same). Accordingly, the Union’s motion to

dismiss Martinez’s claims is GRANTED. 2

                                 TFC’S MOTION TO DISMISS

       Next, TFC moves, pursuant to Rule 12(b)(6), to dismiss the Complaint for failure to state

a claim. In considering TFC’s Rule 12(b)(6) motion, the Court must accept all facts alleged in

the Complaint to be true and draw all reasonable inferences in Martinez’s favor. See, e.g., Burch

v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam). A claim

survives a Rule 12(b)(6) motion only if the plaintiff alleges facts sufficient “to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A



2
        Under Rule 4(m), such dismissal is technically without prejudice, although the statute of
limitations may well preclude Martinez from bringing new claims against the Union.



                                                  5
claim is facially plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). A plaintiff must show “more

than a sheer possibility that a defendant has acted unlawfully,” id., and cannot rely on mere

“labels and conclusions” to support a claim, Twombly, 550 U.S. at 555. If the plaintiff’s

pleadings “have not nudged [his or her] claims across the line from conceivable to plausible,

[the] complaint must be dismissed.” Id. at 570.

       In this case, Martinez alleges what is known as a “hybrid § 301/duty of fair representation

claim,” in part under Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185. To

state such a claim, a plaintiff must plead “(1) that the employer breached a collective bargaining

agreement and (2) that the union breached its duty of fair representation vis-a-vis the union

members.” White v. White Rose Food, 237 F.3d 174, 178 (2d Cir. 2001). A union breaches its

duty of fair representation when (1) “its conduct toward a member of the bargaining unit is

arbitrary, discriminatory, or in bad faith” and (2) there exists “a causal connection between the

. . . wrongful conduct and [a member’s] injuries.” Id. at 179 (internal quotation marks omitted).

A union’s conduct is arbitrary “if, in light of the factual and legal landscape at the time of the

union’s actions, [its] behavior is so far outside a wide range of reasonableness as to be

irrational.” Id. (internal quotation marks omitted). But that “wide range of reasonableness gives

the union room to make discretionary decisions and choices, even if those judgments are

ultimately wrong.” Id. (quoting Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 45 (1998)).

Thus, as applicable here, “[a] union’s failure or refusal to pursue a grievance on its own does not

constitute a breach of the duty of fair representation.” Vera v. Saks & Co., 424 F. Supp. 2d 694,

706 (S.D.N.Y. 2006). So too, “where the union fails to process a meritless grievance, engages in




                                                  6
mere negligent conduct, or fails to process a grievance due to error in evaluating the merits of the

grievance,” a plaintiff does not state a hybrid § 301/fair representation claim. Cruz v. Local

Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1153-54 (2d Cir. 1994); see also Barr

v. United Parcel Serv., Inc., 868 F.2d 36, 43 (2d Cir. 1989) (“[P]roof of mere negligence or

errors of judgment . . . is insufficient.”) (internal quotation marks omitted).

       Measured against those standards, Martinez’s allegations come up short. At the outset, to

the extent Martinez’s claims are based on alleged acts or omissions by the Union before

November 2, 2017 — for example, the failure to grieve his schedule and the failure to adequately

represent him at pre-arbitration grievance meetings, see id. — they accrued more than six months

before Martinez filed suit and are therefore time barred. See Carrion v. Enter. Ass’n, Metal

Trades Branch Local Union 638, 227 F.3d 29, 33 (2d Cir. 2000) (“[A] six-month statute of

limitations applies to hybrid § 301/fair representation claims.”). 3 Indeed, Martinez

acknowledges that he was aware that his shift (or, to be more precise, TFC’s alleged failure to

“use its best efforts” to change his shift, CBA 63) violated the CBA within a few months of

starting work. Compl. ¶ 13. Thus, Martinez “knew or should have known of the breach of the

duty of fair representation” for at least six months before he filed his Complaint in this case.

White v. White Rose Food, a Div. of DiGiorgio Corp., 128 F.3d 110, 114 (2d Cir. 1997); see id.

at 115 (holding that union members should have known their claims accrued because they “could

. . . have demanded that the union arbitrate their grievance immediately,” but failed to do so);



3
       Additionally, it is not clear from the Complaint that Martinez ever asked the Union to
grieve TFC’s failure to adjust his schedule as opposed to merely “inform[ing]” Union
representatives “that the disciplinary problems were the result of the shift change.” Compl. ¶ 14.
Martinez cannot maintain a hybrid claim on that ground if he “did not ask the Union to process a
grievance.” Flanigan v. Truck Drivers Local No. 671, Int’l Bhd. of Teamsters, 942 F.2d 824,
829 (2d Cir. 1991).



                                                  7
Goodman v. Port Auth. of N.Y. & N.J., No. 10-CV-8352 (RWS), 2011 WL 3423800, at *5

(S.D.N.Y. Aug. 4, 2011) (“[E]ven if [the plaintiff] had complained to the Union and the Union

failed to take action, those claims are time-barred . . ., since he knew or should have know[n]

within a few months of the Union’s purported failure to address these complaints.”). 4

       That leaves only the Union’s failure to arbitrate his termination. As to that, Martinez

does not allege enough facts to permit a plausible inference that the Union acted arbitrarily or in

bad faith. He does not, for example, allege that the Union failed to investigate his grievance at

all before declining to arbitrate it, see, e.g., Torres v. United Serv. Workers Union Local 74, No.

13-CV-6864 (JS), 2014 WL 4805050, at *5 (E.D.N.Y. Sept. 26, 2014); that the Union misled

him into believing it was proceeding with his grievance while not actually doing so, see Thomas

v. Little Flower for Rehab. & Nursing, 793 F. Supp. 2d 544, 548 (E.D.N.Y. 2011); that the Union

never responded to his complaint about being terminated, see Moore v. Roadway Express, Inc.,

No. 07-CV-977 (DLI), 2008 WL 819049, at *5 (E.D.N.Y. Mar. 25, 2008); that the Union failed

to apprise him of grievance hearings or present key evidence at those hearings, see Passante v.

N.Y. State Nurses Ass’n, No. 1:10-CV-087 (GLS), 2010 WL 2425953, at *3 (N.D.N.Y. June 11,

2010); or that the Union “grossly misunderstood the evidence” underlying his grievance, see

Shied v. United Cerebral Palsy of N.Y.C., Inc., No. 11-CV-2262 CBA, 2012 WL 4049828, at *6

(E.D.N.Y. Sept. 13, 2012). Instead, at most, he alleges that the Union knew that “[Martinez’s]

disciplinary problems were the result of the shift change”; that Union representatives persuaded



4
        The Court is unpersuaded by Martinez’s argument that the Union’s various failings
constituted a “continuing violation” or “course of conduct” culminating in his termination. It “is
well settled that a continuous or ongoing failure by the union to represent a plaintiff after the
plaintiff knows or should know of the breach does not toll the statute of limitations.” Strassberg
v. N.Y. Hotel & Motel Trades Council, 31 Fed. App’x 15, 17 (2d Cir. 2002) (citing Flanigan, 942
F.2d at 827).



                                                 8
him to accept TFC’s warnings; that the Union did not ask TFC to change his schedule; and that,

after he was fired, he asked the Union to present evidence that TFC had rejected his requests to

change his schedule. Compl. ¶¶ 14-19. Even taken together, however, that is not enough to

show that the Union acted “perfunctorily” or “arbitrarily” in declining to arbitrate his

termination. Thomas, 793 F. Supp. 2d at 548; see, e.g., Yarde v. Good Samaritan Hosp., 360 F.

Supp. 2d 552, 563 (S.D.N.Y. 2005) (“[R]efusing to pursue a grievance does not automatically

constitute a breach of the duty of fair representation.”). 5

                                           CONCLUSION

        For the foregoing reasons, the Court GRANTS both motions to dismiss, and DISMISSES

the claims against the Union and TFC. Because Rule 4(m) provides that dismissals for failure to

serve should be without prejudice and because Martinez might be able to plead facts to address at

least some of the problems with the claims against TFC discussed above, however, the Court

grants Martinez one final opportunity to amend his claims. Any amended complaint must be

filed within three weeks of the date of this Memorandum Opinion and Order. In the

absence of an amended complaint by that deadline, the Court will direct the Clerk of Court to

close the case.

        The Clerk of Court is directed to terminate Docket Nos. 12 and 17.


        SO ORDERED.

Dated: March 19, 2019                                  __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




5
       In light of that conclusion, the Court need not and does not reach the question of whether
Martinez adequately pleads a breach of the CBA by TFC. See, e.g., White, 237 F.3d at 183.



                                                   9
